Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2016904099, filed on October 11, 2016
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/AU2017/051090, filed on October 09, 2017.

Drawings
The drawings are accepted.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding independent claim 11 and its depending claims 12-20, the prior art fails to teach A vehicle recovery device comprising: a first track formed from a plurality of pivotally connected panels; and a second track formed from a plurality of pivotally connected panels; wherein the first and second tracks are moveable from a planar configuration, in which the first and second tracks are usable for vehicle recovery, to a folded configuration, in which the first and second tracks are connectable by connectors to form side walls of a receptacle in the shape of a polyhedron. 
	While Bishop (US 1,261,898 A) teaches (Fig. 1-2): A vehicle recovery device (page 1, lines 9-10) comprising: a first track (Fig. 1) formed from a plurality of pivotally connected panels (3); and a second 
	While Palley et al. (US 7185778 B1) teaches (Fig. 12): a container (110) formed from six separate panels/barrier units (11) pivotally connected with twelve pins (112) at its edges that can be interpreted as the pivotally connected panels connectable by a connector to form side walls of a receptacle in the shape of a polyhedron, the examiner find no obvious reason to configure the blast resistant cargo container unit and its protective panels into a two-track planar configuration usable for vehicle recovery. Such a modification would require improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-1261898-A: Teaches (Fig. 1-2): A vehicle recovery device (page 1, lines 9-10) comprising: a first track (Fig. 1) formed from a plurality of pivotally connected panels (3); and a second track (Fig. 1) formed from a plurality of pivotally connected panels (3); wherein the first and second tracks are moveable from a planar configuration (Fig. 1), in which the first and second tracks are usable for vehicle recovery (page 1, lines 9-10). 
US-5439171-A: Teaches a traction mat for vehicles which has panels of flexible resilient material interconnected by sets of overlapping links which enable the panels to be folded in a stacked arrangement.
US-20050257484-A1: Teaches a connector device and system for flexibly connecting two or more adjacent mat panels. 
US-7185778-B1: Teaches (Fig. 12) a three dimensional view of a container 110 formed from six separate panels/barrier units 11 connected with twelve pins 112 at its edges. 
US-20090114645-A1: Teaches (Fig. 1-3): a first track formed from a plurality of pivotally connected panels (Fig. 2), wherein the first track is movable from a planar configuration usable for vehicle recovery, to a folded configuration, in which the first track forms side walls of a receptacle; Does not teach a second track formed from a plurality of pivotally connected panels, connectable to the first track in a folded configuration to form side walls of a receptacle in the shape of a polyhedron.
US-20120012663-A1: Teaches a foldable vehicle wheel traction apparatus that includes four traction devices having a regular lattice structure; each traction device is hingeably connected one to the other to permit the traction devices to be folded one on another with easy storage.
US-20160017547-A1: Teaches a seal member 10 that includes an elongated central body 140 located between the legs 106, 108 and configured to flex, bend, deform or move between the adjacent mats 26a, 26b. 
US-20170136835-A1: Teaches a non-slip inflatable device for motor vehicle tyres based on a device which covers the tread of the tyre and which has elements on its outside face making it non-slip, and characterised because the device as such is of a low-rise straight, rectangular, elongated parallelepiped-shaped inflatable resistant element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617